               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        NO. 5:15-CR-238-1H


UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )
                                                     ORDER
                                   )
DEQUIN BELL,                       )
                                   )
     Defendant.                    )
                                   )



     This matter is before the court on defendant’ motion regarding

good time credit under the First Step Act.           The government has

responded, arguing that the determination of good time credit is

a determination committed to the Bureau of Prisons.                  For the

reasons stated in the government’s response, defendant’s motion

[DE #42] is DENIED.



     This 30th day of April 2020.




                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#26




       Case 5:15-cr-00238-H Document 49 Filed 04/30/20 Page 1 of 1
